Citation Nr: 0031241	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(k) (West 1991) for loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.

This matter arises from various decisions rendered since 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, that 
denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDING OF FACT

The veteran is impotent as the result of surgery performed 
for his service-connected adenocarcinoma of the prostate 
gland.


CONCLUSION OF LAW

The criteria for special monthly compensation due to loss of 
use of a creative organ have been met.  38 U.S.C.A. 
§§ 1114(k), 5107(b) (West 1991); 38 C.F.R. § 3.350(a)(1) 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to special monthly 
compensation based upon loss of use of a creative organ.  He 
asserts that surgery performed to remove adenocarcinoma from 
his prostate gland left him impotent.  In this regard, VA may 

pay special monthly compensation where there is loss of use 
of a creative organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(1).  The question for Board consideration is 
whether, as a factual matter, the veteran suffers from 
impotence, and, if so, whether it is related to surgery for 
his service-connected adenocarcinoma of the prostate gland.  

The facts in this case are as follows.  The veteran was seen 
at a VA medical facility during the latter part of 1996 
complaining of urinary difficulty and nocturia.  Clinical 
studies ultimately revealed the presence of adenocarcinoma of 
the prostate gland.  To correct this, the veteran underwent a 
transurethral resection of the prostate gland in February 
1997.  

Following surgery on his prostate gland, the veteran 
complained that he was unable to achieve an erection.  He 
indicated that he had had difficulty achieving an erection 
prior to the surgery but that, following surgery, his only 
erections were in the morning when his bladder was full.  In 
November 1998, the veteran told a VA examining physician that 
what little erection he has been able to achieve following 
the February 1997 surgery is inadequate for penetration 
during sexual intercourse.  While the examiner concluded that 
there was no strong association between transurethral 
resection of the prostate and the subsequent ability to 
achieve an erection, he also indicated that some men do 
complain of this following such surgery.  

The foregoing demonstrates that the veteran has loss of use 
of a creative organ, i.e., that he is unable to achieve an 
erection as the result of transurethral resection of the 
prostate gland secondary to adenocarcinoma.  While the 
evidence is not conclusive, the Board believes that it is in 
relative equipoise.  As such, resolving all reasonable doubt 
in the veteran's favor, entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(1) is warranted.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2000) "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000).  



ORDER

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) for loss of use of a creative organ is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals





- 4 -



- 1 -


